
	

116 SRES 384 ATS: To authorize testimony in United States v. Margaret Murphy.
U.S. Senate
2019-10-24
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		III
		116th CONGRESS
		1st Session
		S. RES. 384
		IN THE SENATE OF THE UNITED STATES
		
			October 24, 2019
			Mr. McConnell (for himself and Mr. Schumer) submitted the following resolution; which was considered and agreed to
		RESOLUTION
		To authorize testimony in United States v. Margaret Murphy.
	
	
 Whereas, in the case of United States v. Margaret Murphy, Case No. 2018CMD018331, pending in the Superior Court for the District of Columbia, the Government has subpoenaed for testimony Jason Covey, an employee of the Committee on the Judiciary;
 Whereas, by the privileges of the Senate of the United States and Rule XI of the Standing Rules of the Senate, no evidence under the control or in the possession of the Senate can, by administrative or judicial process, be taken from such control or possession but by permission of the Senate; and
 Whereas, when it appears that evidence under the control or in the possession of the Senate is needed for the promotion of justice, the Senate will take such action as will promote the ends of justice consistent with the privileges of the Senate: Now, therefore, be it
		
	
 That Jason Covey, an employee of the Committee on the Judiciary, is authorized to testify in the case of United States v. Margaret Murphy, except concerning matters for which a privilege should be asserted.
		
